Citation Nr: 0610297	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  October 2000 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a claim for service 
connection for a low back disability, evaluated as 20 percent 
disabling, effective November 24, 1995.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded to the AMC so that it can send a 
copy of the January 2006 Supplemental Statement of the Case 
("SSOC") to the veteran and provide him an opportunity to 
respond.  

The copy of the January 2006 SSOC that the AMC mailed to the 
veteran was returned to the AMC as undeliverable because the 
forwarding time for the veteran's new mailing address had 
expired.  However, on the return to sender label, the post 
office gave the veteran's new mailing address. 

Accordingly, the case is REMANDED for the following action:

Mail a copy of the January 2006 SSOC, 
including the attached SSOC Notice 
Response form, to the veteran's new 
mailing address as given on the return to 
sender address label, and thereafter 
follow established appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


